     Case 3:18-cv-03369-L Document 1 Filed 12/20/18                Page 1 of 7 PageID 1




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

Amanda Slatton,                                 §
                                                §
               Plaintiff,                       §
                                                §
       v.                                       §         Civil Action No. 3:18-cv-3369
                                                §
LVNV Funding, LLC, and Scott &                  §
Associates, P.C.,                               §
                                                §
               Defendants.                      §


                    COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Amanda Slatton (“Plaintiff”) files this Complaint against Defendants LVNV

 Funding, LLC and Scott & Associates, P.C. (“Defendants”) for violations of the Fair Debt

 Collection Practices Act, 15 U.S.C. § 1692 et seq.; and, the Texas Debt Collection Practices

 Act, Tex. Fin. Code § 392.000 et seq. (“DCPA”), and in support thereof, states as follows:

                                      INTRODUCTION
       1.      The United States Congress has found abundant evidence of the use of abusive,
deceptive, and unfair debt collection practices by many debt collectors, and has determined that
abusive debt collection practices contribute to the number of personal bankruptcies, to marital
instability, to the loss of jobs, and to invasions of individual privacy. Congress wrote the Fair
Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA”), to eliminate
abusive debt collection practices by debt collectors, to ensure that those debt collectors who
refrain from using abusive debt collection practices are not competitively disadvantaged, and to
promote consistent State action to protect consumers against debt collection abuses.
       2.      Similarly, the Texas legislature enacted the Texas Debt Collection Practices Act,
Tex. Fin. Code § 392.000 et seq. (“TDCPA”) to further eliminate abusive debt collection

COMPLAINT AND DEMAND FOR JURY TRIAL                                             PAGE 1 OF 7
      Case 3:18-cv-03369-L Document 1 Filed 12/20/18                Page 2 of 7 PageID 2



practices by debt collectors, to further ensure that those debt collectors who refrain from using
abusive debt collection practices are not competitively disadvantaged, and to promote
consistent State action to protect consumers against debt collection abuses.
         3.     Plaintiff, by Plaintiff’s attorneys, brings this action to challenge the actions of
LVNV Funding, LLC And Scott & Associates, P.C. with regard to attempts by Defendants,
debt collectors, to unlawfully and abusively collect a debt allegedly owed by Plaintiff, and this
conduct caused Plaintiff damages.
         4.     Plaintiff makes these allegations on information and belief, with the exception of
those allegations that pertain to another plaintiff, or to a plaintiff’s counsel, which Plaintiff
alleges on personal knowledge.
         5.     While many violations are described below with specificity, this Complaint
alleges violations of the statute cited in its entirety.
         6.     Unless otherwise stated, all the conduct engaged in by Defendants took place in
Texas.
         7.     Any violations by Defendants were knowing, willful, and intentional, and
Defendant did not maintain procedures reasonably adapted to avoid any such violation.
         8.     Unless otherwise indicated, the use of Defendants’ name in this Complaint
includes all agents, employees, officers, members, directors, heirs, successors, assigns,
principals, trustees, sureties, subrogees, representatives, and insurers of Defendant’s named.
                                    JURISDICTION & VENUE
         9.     Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331; 15 U.S.C. § 1692;
and, 28 U.S.C. § 1367 for supplemental state claims.
         10.    This action arises out of Defendants’ violations of (i) the Fair Debt Collection
Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”); and, (ii) the Texas Debt Collection
Practices Act, Tex. Fin. Code §§ 392, et seq. (“DCPA”).
         11.    Because Defendants conduct business within the State of Texas, personal
jurisdiction is established.

COMPLAINT AND DEMAND FOR JURY TRIAL                                               PAGE 2 OF 7
     Case 3:18-cv-03369-L Document 1 Filed 12/20/18                   Page 3 of 7 PageID 3



       12.     Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons: (i)
Plaintiff resides in the County of Ellis, State of Texas which is within this judicial district; (ii)
the conduct complained of herein occurred within this judicial district; and, (iii) Defendants
conducted business within this judicial district at all times relevant.
                                            PARTIES
       13.     Plaintiff is a natural person who resides in the County of Johnson, State of
Texas, from whom Defendant sought to collect a consumer debt which was due and owing or
alleged to be due and owing from Plaintiff.
       14.     In addition, Plaintiff is a “consumers” as that term is defined by 15 U.S.C. §
1692a(3); and Tex. Fin. Code §§ 392.001(1).
       15.     Defendant LVNV Funding, LLC (LVNV Funding) is a foreign limited liability
company headquartered in the State of Nevada and doing business in the State of Texas.
Process may be served by serving LVNV Funding, LLC, CSC-Lawyers Incorporating Service
Company, 211 E. 7th Street, Suite 620, Austin, TX 78701-4234 USA.
       16.     Defendant Scott & Associates, P.C. (Scott & Associates) is a domestic
professional corporation headquartered in Carrollton, Texas. Process may be served by serving
Scott & Associates, P.C., National Registered Agents, Inc., Registered Agent, 1999 Bryan
Street, Ste. 900, Dallas, Texas 75201-3136.
       17.     Plaintiff is informed and believes, and thereon alleges, that Defendants, in the
ordinary course of business, regularly, on behalf of themselves or others, engage in “debt
collection” as that term is defined by Tex. Fin. Code §§ 392.001(5), and is therefore “debt
collector(s)” as that term is defined by Tex. Fin. Code §§ 392.001(6), and, 15 U.S.C. §
1692a(6).
       18.     This action arises out of a “debt” as that term is defined by 15 U.S.C. § 1692a(5)
and a “consumer debt” as that term is defined by Tex. Fin. Code §§ 392.001(2).




COMPLAINT AND DEMAND FOR JURY TRIAL                                                PAGE 3 OF 7
     Case 3:18-cv-03369-L Document 1 Filed 12/20/18                 Page 4 of 7 PageID 4



                                 FACTUAL ALLEGATIONS
       19.     Sometime prior to April 2018, Plaintiff allegedly incurred financial obligations
to an unknown original creditor, that were money, property, or their equivalent, which are due
or owing, or alleged to be due or owing, from a natural person to another person and was
therefore a “consumer debt” as that term is defined by Tex. Fin. Code §§ 392.001(2) and a
“debt” as that term is defined by 15 U.S.C. § 1692a(5).
       20.     Sometime thereafter, this unknown original creditor transferred Plaintiff’s
alleged debt to LVNV Funding for collection.
       21.     Defendant Scott & Associates, PC, acting on behalf of Defendant LVNV
Funding subsequently attempted to collect the alleged debt from Plaintiff.
       22.     On January 26, 2018, Defendants initiated an action against Plaintiff in Justice
of Peace Court Precinct 1. The case was entitled LVNV Funding, LLC v. Amanda Slatton, case
number: JP1-CV1800046.
       23.     On February 18, 2018, Plaintiff was served with notice of the lawsuit.
       24.     The complaint was entirely lacking in any information. The complaint was
completely blank and provided Plaintiff with no information as to the underlying debt or the
nature of the lawsuit.
       25.     Defendants failed to verify the debt in any form whatsoever within five (5) days
of communication with Plaintiff.
       26.     Furthermore, in an attempt to obtain a quick default judgment on a frivolous
lawsuit, Defendants filed the debt lawsuit in an inconvenient jurisdiction.
       27.      Justice of the peace precinct 2 was a closer court to where Plaintiff resided, but
Defendant filed suit in justice of peace court precinct 1 because it was thirty miles away from
where Plaintiff resided.
       28.     Defendants filed the debt claim thirty miles away from Slatton to increase the

hardship of her appearance in court.
       29.     Indeed, Plaintiff endured great hardship to be able to attend her final hearing on

COMPLAINT AND DEMAND FOR JURY TRIAL                                              PAGE 4 OF 7
     Case 3:18-cv-03369-L Document 1 Filed 12/20/18                Page 5 of 7 PageID 5



April 17, 2018 where she pleaded her case.
        30.     At the hearing, the Honorable Ronald R. McBroom dismissed the case.
        31.     Defendants’ conduct as described herein violated both the FDCPA and DCPA.
        32.     Through this conduct, Defendant violated 15 U.S.C. § 1692d by engaging in
conduct the natural consequence of which was to harass, oppress and abuse Plaintiff in
connection with the collection of the debt.
        33.     Through this conduct, Defendant violated 15 U.S.C. § 1692e by using false,
deceptive, and misleading representations in connection with the collection of Plaintiffs’
alleged debt.
        34.     Through this conduct, Defendant violated Tex. Fin. Code § 392.304(19) by
using deceptive means to collect a debt.
        35.     Through this conduct, Defendant violated 15 U.S.C. § 1692e(2)(A) by falsely
representing the character, amount, and legal status of the fraudulent debt in connection with
the collection of Plaintiffs’ alleged debt.
        36.     Through this conduct, Defendant violated 15 U.S.C. § 1692e(10) by using false
representations and deceptive means to collect Plaintiffs’ alleged debt.
        37.     Through this conduct, Defendant violated 15 U.S.C. § 1692f by using unfair and
unconscionable means to collect Plaintiffs’ alleged debt.
        38.     As a direct and proximate result of Defendants’ willful action, Plaintiff has
suffered actual damages.

                    CAUSES OF ACTION CLAIMED BY PLAINTIFF
                                        COUNT I
                VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          15 U.S.C. §§ 1692-1692(p) (FDCPA)
        39.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint
as though fully stated herein.
        40.     The foregoing acts and omissions constitute numerous and multiple violations of
the FDCPA.

COMPLAINT AND DEMAND FOR JURY TRIAL                                             PAGE 5 OF 7
     Case 3:18-cv-03369-L Document 1 Filed 12/20/18                  Page 6 of 7 PageID 6



       41.     As a result of each and every violation of the FDCPA, Plaintiff is each entitled
to any actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages for a knowing or
willful violation in the amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and
reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3) from Defendant.
                                           COUNT II
              VIOLATION OF THE TEXAS DEBT COLLECTIONS PRACTICES ACT
                        Tex. Fin. Code §§ 392.001-392.404 (TDCPA)
       42.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint
as though fully stated herein.
       43.     The foregoing acts and omissions constitute numerous and multiple violations of
the TDCPA.
       44.     As a result of each and every violation of the TDCPA, Plaintiff is entitled to any
actual damages pursuant to Tex. Fin. Code § 392.403(a)(2); statutory damages for a knowing or
willful violation in an amount not less than $100.00 for each violation of this chapter; and
reasonable attorney’s fees and costs pursuant to Tex. Fin. Code § 392.403(b) from Defendant.
                                 DEMAND FOR JURY TRIAL
       45.     Please take notice that Plaintiff demands a trial by jury in this action.
                                   REQUEST FOR RELIEF
      WHEREFORE, Plaintiff prays that judgment be entered against Defendants as follows:
     A. An award of actual damages, in an amount to be determined at trial, pursuant to 15
         U.S.C. § 1692k(a)(1), against each Defendant;
     B. An award of statutory damages of $1,000.00, pursuant to 15 U.S.C. § 1692k(a)(2)(A),
         against each Defendant;
     C. An award of costs of litigation and reasonable attorney’s fees, pursuant to 15 U.S.C. §
         1692k(a)(3), against each Defendant;
     D. An award actual damages, in an amount to be determined at trial, pursuant to Tex.
         Fin. Code § 392.403(a)(2);

     E. An award of statutory damages for a knowing or willful violation in an amount not


COMPLAINT AND DEMAND FOR JURY TRIAL                                                PAGE 6 OF 7
    Case 3:18-cv-03369-L Document 1 Filed 12/20/18                Page 7 of 7 PageID 7



        less than $100.00 for each violation of this chapter pursuant to Tex. Fin. Code §
        392.403(b);
     F. An award of reasonable attorney’s fees and costs pursuant to Tex. Fin. Code §
        392.403(b); and,
     G. Any and all other relief that this Court deems just and proper.


                                                    Respectfully Submitted,
Dated: December 20, 2018
                                                    By: /s/ Ramona Ladwig
                                                    Ramona V. Ladwig
                                                    State Bar No. 24092659
                                                    Anthony P. Chester
                                                    State Bar No. 24092253
                                                    HYDE & SWIGART
                                                    1910 Pacific Ave, Suite 14155
                                                    Dallas, TX 75201
                                                    Office: (214) 880-6362
                                                    Fax: (800) 635-6425
                                                    ramona@westcoastlitigation.com

                                                    Attorneys for Plaintiff




COMPLAINT AND DEMAND FOR JURY TRIAL                                           PAGE 7 OF 7
